Citation Nr: 1317240	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-45 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease of the lumbar spine.

2. Entitlement to service connection for degenerative joint disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and June 1958 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.  In August 2012, the Board remanded this matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2013, after the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence consisting of a statement and a MRI consult report which addresses the etiology of his low back disability.  This evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (c) (2012); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  Therefore, the Board cannot adjudicate the claim for service connection on its merits prior to the AOJ reviewing the newly submitted evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for degenerative joint disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Board denied entitlement to service connection for degenerative joint disease of the lumbar spine in December 2008 and that decision is final.

2. The evidence associated with the claims folder subsequent to the Board's December 2008 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1. The Board decision of December 2008 that denied service connection for degenerative joint disease of the lumbar spine is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2012).

2. New and material evidence has been submitted to reopen the previously denied claim for service connection for degenerative joint disease of the lumbar spine.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the Board reopened and denied the Veteran's claim for service connection for degenerative joint disease of the lumbar spine in a December 2008 decision because the evidence failed to show that the condition had onset during or within one year of separation from service or was otherwise related to service.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Since December 2008, the Veteran has submitted copies of service treatment records, VA treatment records, articles from the internet regarding the spine, and testimony.  He also submitted private treatment records from various providers, including but not limited to documents from J. M., Sr. D.C.; M & S Pain Clinic; and Imaging Center.  A letter dated June 2012 from J. M. states that he treated the Veteran in 1963 for low back pain, sciatica, and pain to the foot and toes.  He said the Veteran had the problem since service and that it was due to an in-service injury.  An October 2008 treatment record from M & S Pain clinic states that the Veteran was injured in service and has had severe back pain ever since.  An April 2013 consult report from Imaging Center indicates a potential nexus between his current back disability and service.  This evidence is new and material as it relates to the etiology of the back disability.  Accordingly, the claim is reopened.

As explained in the Remand portion of this document, additional development is necessary before the Board can address the merits of the Veteran's reopened claim.  See 38 C.F.R. § 3.159(c)

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA), require VA to notify the Veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, in light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.


ORDER

The claim for entitlement to service connection for degenerative joint disease of the lumbar spine is reopened; and to this extent, the claim is granted.


REMAND

As noted above, after the issuance of the March 2013 supplemental statement of the case, the Veteran submitted a MRI consult report from the Imaging Center, dated April 2013, that addresses the etiology of his low back disability.  This evidence was not accompanied by a waiver of consideration by the AOJ.  38 C.F.R. § 20.1304 (c); see Disabled American Veterans, 327 F.3d 1339.  Thus, a remand for AOJ consideration of the additional evidence in the first instance is necessary.

In addition, attempts should be made to obtain updated treatment records from the Imaging Center, if any, and from any other provider identified by the Veteran during the course of this remand that have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain updated VA treatment records, if any, and associate the records with the claims file.

2. After securing the proper authorization, request all treatment records from Imaging Center in Tupelo, Mississippi.  Any additional records identified by the appellant during the course of the remand should also be obtained following the receipt of any necessary authorizations from the Veteran.  All records must be associated with the claims file.

All attempts to obtain records should be documented in the claims file.  If unsuccessful in obtaining these medical records, inform the Veteran and ask that he provide a copy of the outstanding medical records.  The Veteran should, if possible, obtain and submit these records to expedite the case.

2. Once the above-requested development has been completed, refer the case to the February 2013 VA examiner for an addendum opinion as to the etiology of the Veteran's diagnosed DJD of the lumbar spine, which takes into consideration all the records submitted since the February opinion.  If this examiner is no longer available, the claims folder must be referred to another examiner competent to render the requested opinion.

A complete rationale for the opinion proffered must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


